 1
                                                                      FILED
                                                                       DiSTR1CT COURT
 2                                                         CLERK, U.S.


 3
                                                                JUN ~ 7 219
 4                                                                DISTRICT O   ALIFORNIA
                                                          CENTRAL               Y DEPUTY
                                                                  UIVISiON ~
                                                          EASTERN
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                  Case No.: ~: i 9 ^~ ~' ~3~
11
                       Plaintiff,                  ORDER OF DETENTION PENDING
12                                                 FURTHER REVOCATION
                                                  PROCEEDINGS
13                                                (FED. R. GRIM.P. 32.1(a)(6); 18
                                                   U.S.C. § 3143(a)(1))
14   ~~or~~ ~<<evSah,
     ~
                       Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the S'° ~ ~.try~             District of
18 ' e..c~,(,~ r'.~,~ for alleged violations) of the terms and conditions of probation
19~ or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (~)    information in the Pretrial Services Report and Recommendation
26           (~l    information in the violation petition and reports)
27           (~     the defendant's nonobjection to detention at this time
28           () other:


                                              1
 1           and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6          (~     information in the Pretrial Services Report and Recommendation
 7          (~     information in the violation petition and reports)
 8          (~     the defendant's nonobjection to detention at this time
 9          ()     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~''~~~ ~ 7 r 20~ 9                                    ~~
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
